DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-6, 8-17, and 38-40 are allowed.
	Yi Hu (CN 101848504 B) teaches method involves determining a measurement control instruction corresponding to a terminal. Public information is sent in the measurement control instruction by broadcasting. The information in the corresponding measurement control instruction is sent to a terminal. Parameter information to be adjusted is determined corresponding to each terminal. The terminal is indicated to replace the same parameter information in the received public information by the received and adjusted parameter information.
Yoshizawa et al. (US 20190180633) teaches a methods and systems for acquire altitude information indicating a measurement result of altitude; and a measurement report control unit configured to control measurement report processing of reporting a measurement report message including reference signal information indicating a measurement result of a reference signal transmitted from a base station and the altitude information to the base station on the basis of relationship between the altitude information acquired by the acquiring unit and altitude zone setting information.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “measurement parameters and measurement reporting parameters dedicated to an unmanned aerial vehicle for the unmanned aerial vehicle in a connection state in a first target signaling and a second target signaling; wherein the 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641